   Case 2:14-cv-01150-MHT-SRW Document 11 Filed 02/08/19 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DEMETRIUS JERMAINE                 )
HAWKINS,                           )
                                   )
     Petitioner,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:14cv1150-MHT
                                   )
UNITED STATES OF AMERICA,          )
et al.,                            )
                                   )
     Respondents.                  )


                                ORDER

    It is ORDERED that petitioner’s motion for findings

of fact and conclusions of law pursuant to Federal Rule

of Civil Procedure 52 (doc. no. 10) is denied.

    DONE, this the 8th day of February, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
